EXHIBIT 10.20

 

AIA Document A111-1997

 

Standard Form of Agreement Between Owner and Contractor

 

where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price

 

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. This document has been approved and
endorsed by the Associated General Contractors of America. AIA Document A111 -
1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and
1997 by The American Institute of Architects. All rights reserved. WARNING: This
AIA Document is protected by US. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA Document, or any portion
of it may result in severe civil and criminal penalties, end will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 17:50:26 on 10/17/05 under Order No.1000156558_1 which expires on
1/11/2006, and is not for resale.

 

AGREEMENT made as of the Tenth day of October in the year Two Thousand and Five

 

BETWEEN the Owner:

 

Cytori Therapeutics

6740 Top Gun Street

San Diego, CA 92121

 

and the Contractor:

 

Rudolph and Sletten, Inc.

10955 Vista Sorrento Parkway

Suite 100

San Diego, CA 92130

 

The Project is:

 

Cytori Therapeutics

3030 Callan Road

San Diego, CA 92121

 

The Architect is:

 

Dowler-Gruman Architects

445 West Ash Street

San Diego, CA 92101

 

The Owner and Contractor agree as follows.

 

ARTICLE 1                                THE CONTRACT DOCUMENTS

 

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other

 

--------------------------------------------------------------------------------


 

Conditions), Drawings, Specifications, Addenda issued prior to execution of this
Agreement, other documents listed in this Agreement and Modifications issued
after execution of this Agreement; these form the Contract, and are as fully a
part of the Contract as if attached to this Agreement or repeated herein. The
Contract represents the entire and integrated agreement between the parties
hereto and supersedes prior negotiations, representations or agreements, either
written or oral. An enumeration of the Contract Documents, other than
Modifications, appears in Article 15. If anything in the other Contract
Documents is inconsistent with this Agreement, this Agreement shall govern.

 

ARTICLE 2                                THE WORK OF THIS CONTRACT

 

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.

 

ARTICLE 3                                RELATIONSHIP OF THE PARTIES

 

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.

 

ARTICLE 4                                DATE OF COMMENCEMENT AND SUBSTANTIAL
COMPLETION

 

4.1                                 The date of commencement of the Work shall
be the date of this Agreement unless a different date is stated below or
provision is made for the date to be fixed in a notice to proceed issued by the
Owner.

 

The commencement date will be fixed in a notice to proceed

 

If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows:

 

4.2                                 The Contract Time shall be measured from the
date of commencement.

 

4.3                                 The Contractor shall achieve Substantial
Completion of the entire Work not later than [blank] days from the date of
commencement, or as follows:

 

Tenant Improvement Substantial Completion date: February 1, 2006, subject to
adjustments of this Contract Time as provided in the Contract Documents.

 

ARTICLE 5                                BASIS FOR PAYMENT

 

5.1                               CONTRACT SUM

 

5.1.1                        The Owner shall pay the Contractor the Contract Sum
in current funds for the Contractor’s performance of the Contract. The Contract
Sum is the Cost of the Work as defined in Article 7 plus the Contractor’s Fee.

 

5.1.2                        The Contractor’s Fee is: Four percent (4%) of the
cost of the Work. This same percentage will be used for changes in the Work.

 

5.2                               GUARANTEED MAXIMUM PRICE

 

5.2.1                        The sum of the Cost of the Work and the
Contractor’s Fee is guaranteed by the Contractor not to exceed

 

--------------------------------------------------------------------------------


 

Two Million Five Hundred Seventy Nine Thousand Two Hundred and Sixty Two Dollars
($2,579,262), subject to additions and deductions by Change Order as provided in
the Contract Documents. Such maximum sum is referred to in the Contract
Documents as the Guaranteed Maximum Price. Costs which would cause the
Guaranteed Maximum Price to be exceeded shall be paid by the Contractor without
reimbursement by the Owner.

 

5.2.2                        The Guaranteed Maximum Price is based on the
following alternates, if any, which are described in the Contract Documents and
are hereby accepted by the Owner:

 

Insurance rate to be fixed at $0.95 / $1,000 coverage (Article 16)

 

5.2.3                        Unit prices, if any, are as follows:

 

Description

 

Units

 

Price ($0.00)

 

5.2.4                        Allowances, if any, are as follows

 

Allowance

To be included in subsequent Request for Authorization letters

 

5.2.5                        Assumptions, if any, on which the Guaranteed
Maximum Price is based are as follows:

 

To be included in subsequent Request for Authorization letters

 

5.2.6                        To the extent that the Drawings and Specifications
are anticipated to require further development by the Architect, the Contractor
has provided in the Guaranteed Maximum Price for such further development
consistent with the Contract Documents and reasonably inferable therefrom. Such
further development does not include such things as changes in scope, systems,
kinds and quality of materials, finishes or equipment, all of which, if
required, shall be incorporated by Change Order.

 

ARTICLE 6                                CHANGES IN THE WORK

 

6.1                                 Adjustments to the Guaranteed Maximum Price
on account of changes in the Work may be determined by any of the methods listed
in Section 7.3.3 of AIA Document A201-1997.

 

6.2                                 In calculating adjustments to subcontracts
(except those awarded with the Owner’s prior consent on the basis of cost plus a
fee), the terms “cost” and “fee” as used in Section 7.3.3.3 of AIA Document
A201-1997 and the terms “costs” and “a reasonable allowance for overhead and
profit” as used in Section 7.3.6 of AIA Document A201-1997 shall have the
meanings assigned to them in AIA Document A201-1997 and shall not be modified by
Articles 5, 7 and 8 of this Agreement. Adjustments to subcontracts awarded with
the Owner’s prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.

 

6.3                                 In calculating adjustments to the Guaranteed
Maximum Price, the terms “cost” and “costs” as used in the above-referenced
provisions of AIA Document A201-1997 shall mean the Cost of the Work as defined
in Article 7 of this Agreement and the terms “fee” and “a reasonable allowance
for overhead and profit” shall mean the Contractor’s Fee as defined in
Section 5.1.2 of this Agreement.

 

6.4                                 If no specific provision is made in
Section 5.1 for adjustment of the Contractor’s Fee in the case of changes in the
Work, or if the extent of such changes is such, in the aggregate, that
application of the adjustment provisions of Section 5.1 will cause substantial
inequity to the Owner or Contractor, the Contractor’s Fee shall be equitably
adjusted on the basis of the Fee established for the original Work, and the
Guaranteed Maximum Price shall be adjusted accordingly.

 

--------------------------------------------------------------------------------


 

ARTICLE 7                                COSTS TO BE REIMBURSED

 

7.1                               COST OF THE WORK

 

The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.

 

7.2                               LABOR COSTS

 

7.2.1                        Wages of construction workers directly employed by
the Contractor to perform the construction of the Work at the site or, with the
Owner’s approval, at off-site workshops.

 

See Exhibit ”E” for Trade Labor Rates

 

7.2.2                        Wages or salaries of the Contractor’s supervisory
and administrative personnel when stationed at the site with the Owner’s
approval.

 

See Exhibit ”E” for Management Labor Rates

 

7.2.3                        Wages and salaries of the Contractor’s supervisory
or administrative personnel engaged, at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.

 

7.2.4                        Costs paid or incurred by the Contractor for taxes,
insurance, contributions, assessments and benefits required by law or collective
bargaining agreements and, for personnel not covered by such agreements,
customary benefits such as sick leave, medical and health benefits, holidays,
vacations and pensions, provided such costs are based on wages and salaries
included in the Cost of the Work under Sections 7.2.1 through 7.2.3.

 

7.3                               SUBCONTRACT COSTS

 

7.3.1                        Payments made by the Contractor to Subcontractors
in accordance with the requirements of the subcontracts.

 

7.4                               COSTS OF MATERIALS AND EQUIPMENT INCORPORATED
IN THE COMPLETED CONSTRUCTION

 

7.4.1                        Costs, including transportation and storage, of
materials and equipment incorporated or to be incorporated in the completed
construction.

 

7.4.2                        Costs of materials described in the preceding
Section 7.4.1 in excess of those actually installed to allow for reasonable
waste and spoilage. Unused excess materials, if any, shall become the Owner’s
property at the completion of the Work or, at the Owner’s option, shall be sold
by the Contractor. Any amounts realized from such sales shall be credited to the
Owner as a deduction from the Cost of the Work.

 

7.5                                 COSTS OF OTHER MATERIALS AND EQUIPMENT,
TEMPORARY FACILITIES AND RELATED ITEMS

 

7.5.1                        Costs, including transportation and storage,
installation, maintenance, dismantling and removal of materials, supplies,
temporary facilities, machinery, equipment, and hand tools not customarily owned
by construction workers, that are provided by the Contractor at the site and
fully consumed in the performance of the Work; and cost (less salvage value) of
such items if not fully consumed, whether sold to others or retained by the

 

--------------------------------------------------------------------------------


 

Contractor. Cost for items previously used by the Contractor shall mean fair
market value.

 

7.5.2                        Rental charges for temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers that are
provided by the Contractor at the site, whether rented from the Contractor or
others, and costs of transportation, installation, minor repairs and
replacements, dismantling and removal thereof. Rates and quantities of equipment
rented shall be subject to the Owner’s prior approval.

 

7.5.3                        Costs of removal of debris from the site.

 

7.5.4                        Costs of document reproductions, facsimile
transmissions and long-distance telephone calls, postage and parcel delivery
charges, telephone service at the site and reasonable petty cash expenses of the
site office.

 

7.5.5                        That portion of the reasonable expenses of the
Contractor’s personnel incurred while traveling in discharge of duties connected
with the Work.

 

7.5.6                        Costs of materials and equipment suitably stored
off the site at a mutually acceptable location, if approved in advance by the
Owner.

 

7.6                               MISCELLANEOUS COSTS

 

7.6.1                        That portion of insurance and bond premiums that
can be directly attributed to this Contract:

 

Liability Insurance cost shall be $.95 per $1,000.00 of Contract value.

 

7.6.2                        Sales, use or similar taxes imposed by a
governmental authority that are dated to the Work.

 

7.6.3                        Fees and assessments for the building permit and
for other permits, licenses and inspections for which the Contractor is required
by the Contract Documents to pay.

 

7.6.4                        Fees of laboratories for tests required by the
Contract Documents, except those related to defective or nonconforming Work for
which reimbursement is excluded by Section 13.5.3 of AZA Document A201-1997 or
other provisions of the Contract Documents, and which do not fall within the
scope of Section 7.7.3.

 

7.6.5                        [reserved]

 

7.6.6                        Data processing costs related to the Work.

 

7.6.7                        Deposits lost for causes other than the
Contractor’s negligence or failure to fulfill a specific responsibility to the
Owner as set forth in the Contract Documents.

 

7.6.8                        [reserved]

 

7.6.9                        Expenses incurred in accordance with the
Contractor’s standard personnel policy for relocation and temporary living
allowances of personnel required for the Work if approved by the Owner.

 

7.7                               OTHER COSTS AND EMERGENCIES

 

7.7.1                        Other costs incurred in the performance of the Work
if and to the extent approved in advance in writing by the Owner.

 

7.7.2                        Costs due to emergencies incurred in taking action
to prevent threatened damage, injury or loss in case of

 

--------------------------------------------------------------------------------


 

an emergency affecting the safety of persons and property, as provided in
Section 10.6 of AIA Document A201-1997.

 

ARTICLE 8                                COSTS NOT TO BE REIMBURSED

 

8.1                                 The Cost of the Work shall not include:

 

8.1.1                        Salaries and other compensation of the Contractor’s
personnel stationed at the Contractor’s principal office or offices other than
the site office, except as specifically provided in Sections 7.2.2 and 7.2.3 or
as may be provided in Article 14.

 

8.1.2                        Expenses of the Contractor’s principal office and
offices other than the site office.

 

8.1.3                        Overhead and general expenses, except as may be
expressly included in Article 7.

 

8.1.4                        The Contractor’s capital expenses, including
interest on the Contractor’s capital employed for the Work.

 

8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.

 

8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.

 

8.1.7 Any cost not specifically and expressly described in Article 7.

 

8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

ARTICLE 9                                DISCOUNTS, REBATES AND REFUNDS

 

9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.

 

9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 

ARTICLE 10                         SUBCONTRACTS AND OTHER AGREEMENTS

 

10.1                           Those portions of the Work that the Contractor
does not customarily perform with the Contractor’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Contractor. The Owner may designate specific persons or entities from whom the
Contractor shall obtain bids. The Contractor shall obtain bids from
Subcontractors and from suppliers of materials or equipment fabricated
especially for the Work and shall deliver such bids to the Architect. The Owner
shall then determine, with the advice of the Contractor and the Architect, which
bids will be accepted. The Contractor shall not be required to contract with
anyone to whom the Contractor has reasonable objection.

 

10.2                           If a specific bidder among those whose bids are
delivered by the Contractor to the Architect (1) is recommended to the Owner by
the Contractor; (2) is qualified to perform that portion of the Work; and
(3) has

 

--------------------------------------------------------------------------------


 

submitted a bid that conforms to the requirements of the Contract Documents
without reservations or exceptions, but the Owner requires that another bid be
accepted, then the Contractor may require that a Change Order be issued to
adjust the Guaranteed Maximum Price by the difference between the bid of the
person or entity recommended to the Owner by the Contractor and the amount of
the subcontract or other agreement actually signed with the person or entity
designated by the Owner.

 

10.3                           Subcontracts or other agreements shall conform to
the applicable payment provisions of this Agreement, and shall not be awarded on
the basis of cost plus a fee without the prior consent of the Owner.

 

ARTICLE 11                         ACCOUNTING RECORDS

 

The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner’s accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor’s records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.

 

ARTICLE 12                         PAYMENTS

 

12.1                        PROGRESS PAYMENTS

 

12.1.1                  Based upon Applications for Payment submitted to the
Architect by the Contractor and Certificates for Payment issued by the
Architect, the Owner shall make progress payments on account of the Contract Sum
to the Contractor as provided below and elsewhere in the Contract Documents.

 

12.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

 

12.1.3                  Provided that an Application for Payment is received by
the Architect not later than the first (1st) day of a month, the Owner shall
make payment via wire transfer to the bank designated by the Contractor to the
Contractor not later than the thirtieth (30th) day of the same month. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than twenty (20) days
after the Architect receives the Application for Payment.

 

12.1.4                  With each Application for Payment, the Contractor shall
submit whatever evidence is reasonable to demonstrate that cash disbursements
already made by the Contractor on account of the Cost of the Work equal or
exceed (1) progress payments already received by the Contractor; less (2) that
portion of those payments attributable to the Contractor’s Fee; plus
(3) payrolls for the period covered by the present Application for Payment.

 

12.1.5                  Each Application for Payment shall be based on the most
recent schedule of values submitted by the Contractor in accordance with the
Contract Documents. The schedule of values shall allocate the entire Guaranteed
Maximum Price among the various portions of the Work, except that the
Contractor’s Fee shall be shown as a single separate item. The schedule of
values shall be prepared in such form and supported by such data to substantiate
its accuracy as the Architect may require. This schedule, unless objected to by
the Architect, shall be used as a basis for reviewing the Contractor’s
Applications for Payment.

 

12.1.6                  Applications for Payment shall show the percentage of
completion of each portion of the Work as of the end of the period covered by
the Application for Payment. The percentage of completion shall be the lesser of
(1) the percentage of that portion of the Work which has actually been
completed; or (2) the percentage obtained by dividing (a) the expense that has
actually been incurred by the Contractor on account of that portion of the Work
for which the Contractor has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

--------------------------------------------------------------------------------


 

12.1.7                  Subject to other provisions of the Contract Documents,
the amount of each progress payment shall be computed as follows:

 

.1                                       take that portion of the Guaranteed
Maximum Price properly allocable to completed Work as determined by multiplying
the percentage of completion of each portion of the Work by the share of the
Guaranteed Maximum Price allocated to that portion of the Work in the
schedule of values.

 

Pending final determination of cost to the Owner of changes in the Work, amounts
not in dispute shall be included as provided in Section 7.3.8 of AIA Document
A201-1997;

 

.2                                       add that portion of the Guaranteed
Maximum Price properly allocable to materials and equipment delivered and
suitably stored at the site for subsequent incorporation in the Work, or if
approved in advance by the Owner, suitably stored off the site at a location
agreed upon in writing;

 

.3                                       add the Contractor’s Fee, less
retainage of ten percent ( 10% ).The Contractor’s Fee shall be computed upon the
Cost of the Work described in the two preceding Clauses at the rate stated in
Section 5.1.2 or, if the Contractor’s Fee is stated as a fixed sum in that
Subparagraph, shall be an amount that bears the same ratio to that fixed-sum fee
as the Cost of the Work in the two preceding clauses bears to a reasonable
estimate of the probable Cost of the Work upon its completion;

 

.4                                       subtract the aggregate of previous
payments made by the Owner;

 

.5                                       subtract the shortfall, if any,
indicated by the Contractor in the documentation required by Section 12.1.4 to
substantiate prior Applications for Payment, or resulting from errors
subsequently discovered by the Owner’s accountants in such documentation; and

 

.6                                       subtract amounts, if any, for which the
Architect has withheld or nullified a Certificate for Payment as provided in
Section 9.5 of AIA Document A201-1997.

 

12.1.8                  Except with the Owner’s prior approval, payments to
Subcontractors shall be subject to retainage of not less than ten percent (10).
The Owner and the Contractor shall agree upon a mutually acceptable procedure
for review and approval of payments and retention for Subcontractors.

 

12.1.9                  In taking action on the Contractor’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Contractor and shall not be
deemed to represent that the Architect has made a detailed examination, audit or
arithmetic verification of the documentation submitted in accordance with
Section 12.1.4 or other supporting data; that the Architect has made exhaustive
or continuous onsite inspections or that the Architect has made examinations to
ascertain how or for what purposes the Contractor has used amounts previously
paid on account of the Contract. Such examinations, audits and verifications, if
required by the Owner, will be performed by the Owner’s accountants acting in
the sole interest of the Owner.

 

12.2                        FINAL PAYMENT

 

12.2.1                  Final payment, constituting the entire unpaid balance of
the Contract Sum, shall be made by the Owner to the Contractor when:

 

.1                                       the Contractor has fully performed the
Contract except for the Contractor’s responsibility to correct Work as provided
in Section 12.2.2 of AIA Document A201-1997, and to satisfy other requirements,
if any, which extend beyond final payment; and

 

--------------------------------------------------------------------------------


 

.2                                       a final Certificate for Payment has
been issued by the Architect.

 

12.2.2                  The Owner’s final payment to the Contractor shall be
made no later than 30 days after the issuance of the Architect’s final
Certificate for Payment, or as follows:

 

12.2.3                  The Owner’s accountants will review and report in
writing on the Contractor’s final accounting within 30 days after delivery of
the final accounting to the Architect by the Contractor. Based upon such Cost of
the Work as the Owner’s accountants report to be substantiated by the
Contractor’s final accounting, and provided the other conditions of
Section 12.2.1 have been met, the Architect will, within seven days after
receipt of the written report of the Owner’s accountants, either issue to the
Owner a final Certificate for Payment with a copy to the Contractor, or notify
the Contractor and Owner in writing of the Architect’s reasons for withholding a
certificate as provided in Section 9.5.1 of the AIA Document A201-1997. The time
periods stated in this Section 12.2.3 supersede those stated in Section 9.4.1 of
the AIA Document A201-1997.

 

12.2.4                  If the Owner’s accountants report the Cost of the Work
as substantiated by the Contractor’s final accounting to be less than claimed by
the Contractor, the Contractor shall be entitled to demand arbitration of the
disputed amount without a further decision of the Architect. Such demand for
arbitration shall be made by the Contractor within 30 days after the
Contractor’s receipt of a copy of the Architect’s final Certificate for Payment;
failure to demand arbitration within this 30-day period shall result in the
substantiated amount reported by the Owner’s accountants becoming binding on the
Contractor. Pending a final resolution by arbitration, the Owner shall pay the
Contractor the amount certified in the Architect’s final Certificate for
Payment.

 

12.2.5                  If, subsequent to final payment and at the Owner’s
request, the Contractor incurs costs described in Article 7 and not excluded by
Article 8 to correct defective or nonconforming Work, the Owner shall reimburse
the Contractor such costs and the Contractor’s Fee applicable thereto on the
same basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.

 

ARTICLE 13                         TERMINATION OR SUSPENSION

 

13.1                           The Contract may be terminated by the Contractor,
or by the Owner for convenience, as provided in Article 14 of AIA Document
A201-1997. However, the amount to be paid to the Contractor under Section 14.1.3
of AIA Document A201-1997 shall not exceed the amount the Contractor would be
entitled to receive under Section 13.2 below, except that the Contractor’s Fee
shall be calculated as if the Work had been fully completed by the Contractor,
including a reasonable estimate of the Cost of the Work for Work not actually
completed.

 

13.2                           The Contract may be terminated by the Owner for
cause as provided in Article 14 of AL4 Document A201-1997. The amount, if any,
to be paid to the Contractor under Section 14.2.4 of AIA Document A201-1997
shall not cause the Guaranteed Maximum Price to be exceeded, nor shall it exceed
an amount calculated as follows:

 

13.2.1                  Take the Cost of the Work incurred by the Contractor to
the date of termination;

 

13.2.2                  Add the Contractor’s Fee computed upon the Cost of the
Work to the date of termination at the rate stated in Section 5.1.2 or, if the
Contractor’s Fee is stated as a fixed sum in that Section, an amount that bears
the same ratio to that fixed-sum Fee as the Cost of the Work at the time of
termination bears to a reasonable estimate of the probable Cost of the Work upon
its completion; and

 

13.2.3                  Subtract the aggregate of previous payments made by the
Owner.

 

13.3                           The Owner shall also pay the Contractor fair
compensation, either by purchase or rental at the election of the Owner, for any
equipment owned by the Contractor that the Owner elects to retain and that is
not otherwise

 

--------------------------------------------------------------------------------


 

included in the Cost of the Work under Section 13.2.1. To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Contractor shall, as a condition of receiving
the payments referred to in this Article 13, execute and deliver all such papers
and take all such steps, including the legal assignment of such subcontracts and
other contractual rights of the Contractor, as the Owner may require for the
purpose of fully vesting in the Owner the rights and benefits of the Contractor
under such subcontracts or purchase orders.

 

13.4                           The Work may be suspended by the Owner as
provided in Article 14 of AL4 Document A201-1997; in such case, the Guaranteed
Maximum Price and Contract Time shall be increased as provided in Section 14.3.2
of AIA Document A201-1997 except that the term “profit” shall be understood to
mean the Contractor’s Fee as described in Sections 5.1.2 and Section 6.4 of this
Agreement.

 

13.5                           Termination:

 

(a)                                  If pursuant to any provision in the
Contract Documents, the Contractor is granted the right to terminate the
Agreement, such right may be exercised by the Contractor giving the owner
fifteen (15) days written notice. Upon termination, Owner will pay to the
Contractor within thirty (30) days thereafter all amounts to be paid by Owner
pursuant to Article 13.

 

(b)                                 If Owner terminates the Agreement pursuant
to any right of termination within the Contract Documents, Owner shall pay to
Contractor within thirty (30) days thereafter all amounts to be paid by Owner
pursuant to Article 13 upon termination; provided, however, that a termination
of the Agreement by Owner for cause pursuant to 14.2 of the General Conditions
shall be governed in accordance with the terms of Paragraph 14.2 of the General
Conditions.

 

ARTICLE 14                         MISCELLANEOUS PROVISIONS

 

14.1                           Where reference is made in this Agreement to a
provision AIA Document A201-1997 or another Contract Document, the reference
refers to that provision as amended or supplemented by other provisions of the
Contract Documents.

 

14.2                           Payments due and unpaid under the Contract shall
bear interest from the date payment is due at the rate stated below, or in the
absence thereof, at the legal rate prevailing from time to time at the place
where the Project is located.

 

Prevailing prime rate of the Bank of America, NTSA

 

14.3                           The Owner’s representative is:

 

N/A

 

14.4                           The Contractor’s representative is:

 

N/A

 

14.5                           Neither the Owner’s nor the Contractor’s
representative shall be changed without ten days’ written notice to the other
party.

 

14.6                           Other provisions:

 

14.6.1                  (a) In the event the Work herein be wholly or partially
damaged or destroyed from any causality or cause whatsoever, before the final
completion of said Work, the Contractor, upon written instructions from the
Owner,

 

--------------------------------------------------------------------------------


 

shall proceed to replace and/or repair said Work in accordance with the plans.
In this event, the provisions of this Agreement shall remain in full force and
effect, except that the Guaranteed Maximum Cost stated in Article 5 shall be
increased by the total cost of removing and/or replacing all damaged and/or
destroyed work, the time for completion shall be extended and the Contractor’s
fee shall be increased. (b) In the event of substantial damage or destruction to
the Work by any cause the Owner may, upon giving written notice to the
Contractor, elect to terminate the Agreement. In such case, the Owner shall pay
the Contractor for all costs of the Work and all obligations incurred by
Contractor in connection with the Work through the date of termination, and the
Contractor’s fee earned upon the costs and obligations. (c) Prior to
commencement of the Work, Owner shall obtain flood, tire, earthquake, and
extended coverage insurance, including “All Risk” insurance for malicious
mischief and vandalism and such other additional insurance as Owner may desire
to insure the Work and all materials intended to become part of the Work,
wherever located from the causalities and causes as set forth in subparagraph
(a), and Owner shall bear the risk of loss not covered by such insurance. A copy
of each policy shall be submitted to Contractor for approval. Such policies
shall include Waiver of Subrogation and Permission to Occupy Endorsements, and
shall name Contractor and its subcontractors and suppliers (all tiers) as
additional insureds.

 

14.62                     Owner agrees to defend, indemnify and hold Contractor
and Contractor’s directors, officers, employees, agents and &dates harmless from
any and all claims, damages, costs or liabilities arising out of or related to
any hazardous materials that were present at, on or under the property prior to
commencement of the construction of the Work or that are thereafter introduced
to the site by persons other than Contractor or any of its subcontractors,
suppliers, or vendors, regardless of tier. The obligations specified in the
previous sentence shall be effective regardless of Contractor’s or its
subcontractor or suppliers’ own negligence or fault, so long as the claim,
damage, cost or liability indemnified against does not arise from the sole
negligence or willful misconduct of Contractor or its subcontractors or
suppliers. Contractor shall not be responsible and shall have no obligations to
indemnify, defend or hold harmless any person for claims, damages, costs or
liabilities arising out of or related to the conduct of Owner’s separate
contractors or consultants. Notwithstanding any of the provisions of the
Contract Documents to the contrary, Contractor shall not have any duty to
indemnify any person, and shall not be liable to Owner, its affiliates, or any
other persons for any claims, damages, costs or liabilities arising out of or
related to: (1) Hazardous materials to the extent that such materials were at,
on or under or about the project site prior to the commencement of the Work;
(2) Hazardous materials introduced to the site by persons other than Contractor
or any of its subcontractors, suppliers or vendors, regardless of tier, or by
processes or forces such as infiltration or migration from off the project,
which are not caused or controlled by Contractor, its subcontractors, or
suppliers; or (3) Subsidence not caused by Contractor. For purposes of this
provision: (a) Hazardous materials means any and all pollutants, toxic
materials, gaseous emissions or substances, or hazardous materials (including,
without limitation, substances such as lead, PCB’s, hydrocarbons, or asbestos).
(b) Subsidence not caused by Contractor means any subsidence, shifting, sliding,
slippage, heaving, liquefaction, raising, lowering, collapse, swelling,
dislocation of any soils, ground, rock or materials present at the project site,
not constructed as part of the Work, which was contributed to or resulted from
any cause or mechanism other than the active negligence of Contractor or its
subcontractors, suppliers or vendors, or from the failure by any of them to
fulfill obligations they owe under the Contract Documents.

 

14.6.3                  Owner acknowledges that Contractor is acting as a
licensed contractor, not as an architect, engineer, or other design
professional. If any other portion of the Contract Documents specifically and
clearly imposes a design/build requirement on the Contractor, for which the
services of an architect or engineer are required, then Contractor will fulfill
that requirement by retaining appropriately licensed subconsultants. The
services to be performed by Contractor under the Contract Documents shall not
constitute it an Architect nor impose upon it the obligation to render to,
assume, or perform on behalf of Owner the professional responsibilities, duties,
services and activities of the Architect or any other design professional.
Contractor assumes no responsibility or liability in connection with the design
of the Project by Architect or the failure of the Architect to provide designs
or otherwise discharge Architect’s obligations. Contractor’s performance of the
Contract Documents does not relieve Architect of its obligations to Owner.
Contractor shall notify Owner and/or Architect promptly in writing if it becomes
aware the needed designs are lacking.

 

--------------------------------------------------------------------------------


 

14.6.4                  Mediation: All reference in the Contract Documents,
including in the General Conditions, to the word arbitration are hereby deleted,
and notwithstanding any such reference the parties do hereby agree instead to
submit to mediation any such disputes in accordance with the following
provisions:

 

If a dispute arises out of or relates to the Contract Documents or the breach
thereof, and if the dispute cannot be settled through direct discussions, the
parties agree to first endeavor in good faith to settle the dispute within 45
days of submission to mediation under Construction Industry Mediation Rules of
the American Arbitration Association, before having recourse to a judicial
forum. The mediation shall be initiated by written request of either party and
shall be commenced within fifteen (15) days of receipt of such notice.

 

The parties agree that if the mediation fails and the dispute is submitted to a
judicial forum, there shall be no right of appeal from the judgment of the court
of original jurisdiction, hereby waiving all rights of appeal.

 

14.65                     Delay: Notwithstanding any provision of the Contract
Documents to the contrary, in the event that the project is delayed or
suspended, other than for the Contractor’s fault, for a period or periods of
time that in aggregate exceed twenty percent (20%) of the originally specified
time for performance, Contractor shall be entitled to an equitable adjustment of
General Conditions, Fee, and of the Guaranteed Maximum Price in light of the
delay or suspension.

 

ARTICLE 15                         ENUMERATION OF CONTRACT DOCUMENTS

 

15.1                           The Contract Documents, except for Modifications
issued after execution of this Agreement, are enumerated as follows:

 

15.1.1                  The Agreement is this executed 1997 edition of the
Standard Form of Agreement Between Owner and Contractor, AIA Document A111-1997.

 

15.1.2 The General Conditions are the 1997 edition of the General Conditions of
the Contract for Construction, AIA Document A201-1997.

 

15.1.3                  The Supplementary and other Conditions of the Contract
are those contained in the Project Manual dated, and are as follows:

 

Document

 

Title

 

Pages

 

15.1.4                  The Specifications are those contained in the Project
Manual dated as in Section 15.1.3, and are as follows:

 

Title of Specifications exhibit:

 

15.1.5                  The Drawings are as follows, and are dated unless a
different date is shown below:

 

Title of Drawings exhibit:

 

15.1.6                  The Addenda, if any, are as follows:

 

Number

 

Date

 

Pages

 

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

 

15.1.7                  Other Documents, if any, forming part of the Contract
Documents are as follows:

 

--------------------------------------------------------------------------------


 

50% CD Estimate dated August 24, 2005

 

ARTICLE 16                         INSURANCE AND BONDS

 

Type of insurance

 

Limit of Liability ($0.00)

Insurance rate to be fixed at $0.95 / $1,000 coverage

 

 

 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

 

/s/ Christopher J. Calhoun

 

/s/ Martin Sisemore

 

OWNER

Cytori Therapeutics

CONTRACTOR

Rudolph and Sletten, Inc.

 

 

Christopher J. Calhoun, CEO

 

Martin Sisemore, President and CEO

 

 

--------------------------------------------------------------------------------

 